Whitfield, C. J.,
delivered the opinion of the court.
We are clearly of the opinion that this case falls without the power of the revenue agent. The words “escaped taxation,” under the construction of the revenue law, should receive the meaning usually and popularly accorded to them. The evil to be remedied demonstrates this. The object of the law, in respect to the back assessment of property by the revenue agent, was to prevent property which had not been actually assessed at all from escaping its proper portion of the public burden of taxation. Property may escape taxation in varied ways, as, for example, (a) by being willfully withheld from assessment by the owner; (b) by being inadvertently or accidentally omitted by the owner in returning his property to the assessor. In either of these two cases, and in others which may be conceived, there has 'been in fact- — -there has been actually — escape of such property from taxation; it has never been assessed at all as a matter of fact. And it was the purpose of the law, in cases like these, where the regularly constituted fiscal officers had failed to assess all property liable to taxation, to authorize the revenue agent to back assess such property never heretofore in fact assessed at all, and which was, therefore, described as property which had in fact escaped taxation. But where an assessment has in fact been made, where the assessment roll shows on its face all that it ought to show — the name of the owner, the description of the property, the valuation of the property, the tax, etc. — but that assessment is irregular or imperfect or defective,- or even absolutely and utterly void, by reason simply of a failure to comply with some vital and fundamental -requirement of the law, such property cannot, within the meaning of these words, “escaped taxation,” be said to be property which has escaped taxation in fact. In such cases, manifestly, there has been an assessment— an assessment in fact, an actual assessment. The property has not been withheld from the assessment roll. It has not been omitted by inadvertence, accident, or for any other reason. It is *225there on lie assessment roll. It is assessed at a certain rate. It is all assessed. Nut the whole roll is void because of such failure to comply with such fundamental requirement of the law. There is, in such latter case, no assessment in the eye of the law; but there has been an actual assessment in fact, though not valid in the eye of the law.
We think it far safer to hold, in view of the evil to be remedied by the statute on the subject, and in view of the canon of construction that words not technical, as these words, “escaped taxation,” ought to be given their usual, ordinary, popular signification, that property can never be said to have escaped taxation, within the meaning of the revenue law on that subject, save only in those cases where there never has been any actual assessment at all of such property. The original thought in the statute authorizing the revenue agent to back assess property which has escaped taxation was to furnish machinery, not initiating assessment primarily, but to supply the defects in an assessment already made. It will not do to say that, because an assessment is utterly void in the eye of the law, though once actually made, such property has escaped taxation. The very term “escape,” ex proprio vigore, implies that it had never been found or known or listed for taxation. That escapes detection which never has been seen in fact. That escapes assessment which never has in fact been assessed in any way. That which, as a matter of fact, has been returned by the owner, placed upon the assessment roll by the assessor, dealt with by the board of supervisors and by the tax collector, cannot be said, in any proper sense of the words “escaped taxation” or within the scope of the evil to be remedied by the revenue law, to have escaped taxation.
If it should be objected that, where an assessment is utterly void, legally, unless the revenue agent may assess, the owners will get off without paying their taxes, the answer is that that objection is one arising ab mconvenienii. If that be so, it does not follow that the power of the revenue agent to back assess is *226to be created out of tbe want of power on the part of tbe authorities of tbe county who have, so blundered as to get up that sort of situation to get tbe proper taxes from its citizens. Tbe power of tbe revenue agent to proceed must affirmatively appear in tbe face of tbe law creating bis office and enumerating bis powers, and not be negatively derived by reason of tbe evils of a situation due to tbe blunders of a board of supervisors from tbe inability of a county to get its taxes. Tbe evils of an opposite construction are apparent to us upon mature deliberation, and would lead to endless confusion.

Affirmed*